Exhibit 10.10

 



RESTRICTIVE COVENANT AGREEMENT

 

THIS RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is made as of
February 14, 2020, by and between Atlas TC Holdings LLC, a Delaware limited
liability company (“Holdings”), Atlas Technical Consultants SPV, LLC, a Delaware
limited liability company (“ATC SPV”) and Arrow Environmental SPV, LLC, a
Delaware limited liability company (together with ATC SPV, “BCP”).

 

RECITALS:

 

A. Reference herein is made to that certain Unit Purchase Agreement, dated as of
August 12, 2019 (as amended, restated or otherwise modified from time to time,
the “Purchase Agreement”), by and among Boxwood Merger Corp., a Delaware
corporation (“Parent”), Holdings, Atlas TC Buyer LLC, a Delaware limited
liability company (“Buyer”), Atlas Intermediate Holdings LLC, a Delaware limited
liability company (“Atlas”, and together with its Subsidiaries, the “Company”),
and Atlas Technical Consultants Holdings LP, a Delaware limited partnership and
subsidiary of BCP (“Seller”), pursuant to which Buyer is purchasing certain
issued and outstanding equity interests of Atlas from Seller (the
“Transaction”). Capitalized terms not expressly defined in this Agreement shall
have the meanings ascribed to them in the Purchase Agreement.

 

B. BCP acknowledges and agrees that (i) this Agreement is being entered into as
part of the consummation of the Purchase Agreement and the Transaction, (ii) the
covenants and agreements set forth in this Agreement are a material inducement
to, and a condition precedent of, the Buyer Group consummating the Transaction,
(iii) BCP shall receive substantial benefits by the consummation of the
Transaction (including specifically its portion of the proceeds received by
Seller in connection with the Transaction) and (iv) the Buyer Group and their
Affiliates would not obtain the benefit of the bargain set forth in the Purchase
Agreement as specifically negotiated by the parties thereto (including
specifically the full benefit of the acquisition of the Purchased Units of Atlas
by Buyer) if BCP breached the provisions of this Agreement.

 

C. BCP further acknowledges and agrees that, as of the date of the Transaction,
it directly or indirectly owns an equity interest in Seller and, pursuant to the
Transaction, Seller is selling the Purchased Units to Buyer. BCP acknowledges
and understands that the following covenants and obligations placed upon it are
necessary and appropriate to protect the value of the goodwill, confidential and
proprietary information and trade secrets being acquired by Buyer.

 

D. BCP also acknowledges that prior to the Transaction, BCP may have been
provided access to the Company’s Proprietary Information. Therefore, BCP agrees
that it is fair and reasonable for the Company to enter into this Agreement with
BCP to protect itself from the risk of misappropriation of Proprietary
Information. For purposes of this Agreement, the term “Proprietary Information”
means information of the Company acquired by BCP or its Affiliates (other than
the Company) prior to the Closing Date (i) that is designated as “confidential”
by the Company, or (ii) that the Company expressly indicates, prior to the
Closing, through its policies, procedures, or other instructions should not be
disclosed to anyone outside each such organization. Notwithstanding anything to
the contrary contained in this Agreement, Proprietary Information shall not
include information that (a) is or, other than as a result of BCP’s disclosure
in breach of this Agreement, later becomes generally available to the public,
(b) to the knowledge of BCP, is properly obtained by BCP or its Affiliates from
an independent source under no obligation of confidentiality with respect to
such information owed to Buyer or the Company, (c) is information already in
BCP’s possession that is not solely related or otherwise unique to the Company
or (d) is information developed by, or on behalf of, BCP or its Affiliates,
without reference to or the use of Proprietary Information. Proprietary
Information may be provided in any form, including electronic, oral, visual, or
written form, whether or not it is marked as being confidential. Proprietary
Information need not be a trade secret or know-how to be protected under this
Agreement. By way of illustration, but not limitation, Proprietary Information
may include any confidential information of the Company as of the Closing about
the business, methods, business plans, operations, products, processes, and
services of the Company or any Customer thereof. Proprietary Information may
also include, without limitation, confidentially held information of the Company
as of the Closing pertaining to: (i) the identities of the Company’s actual
Customers, as well as the names, addresses, phone numbers and e-mail addresses
of contact persons and/or decision-makers employed by Customers; (ii) the volume
of business and the nature of the business relationship between Buyer or the
Company and their Customers; (iii) the pricing of the Company’s products,
services and technology, including any deviations from its standard pricing for
particular Customers, as well as the financing methods employed by and
arrangements with existing or prospective Customers; (iv) information regarding
the Company’s employees, including their identities, skills, talents, knowledge,
experience, compensation, and preferences; (v) business plans and strategies,
marketing and sales plans and strategies, revenue, expense and profit
projections, industry analyses, and any proposed or actual implemented
technology changes; (vi) information about financial results and business
condition; (vii) computer programs, software, source code, and program designs
developed by or for the Company and/or tailored to their needs by their
employees, independent contractors, consultants or vendors; and (viii) all
technology developed, enhanced, produced, employed, and/or distributed by the
Company. Proprietary Information includes trade secrets and know-how.

 



 

 

 

E. BCP also agrees that the Company has developed, over a period of time, and
will continue to develop, goodwill between itself and its Customers. BCP further
acknowledges that this goodwill is a valuable asset belonging solely to the
Company, and the Company’s successors and/or assigns. For purposes of this
Agreement, the term "Customer" means any individual, proprietorship,
partnership, corporation, association, or other entity that has purchased or
acquired products or services from, the Company during the 12 month period prior
to the Closing.

 

F. BCP agrees that, as part of its or its Affiliates ownership of the Company,
BCP is familiar with the compensation and benefits, capabilities, experiences
and skills of a number of the Company’s employees. All such information may
constitute Proprietary Information.

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, including the Proprietary Information that BCP acquired
as a result of BCP’s position with, and ownership interest in, the Company, the
receipt and sufficiency of which are hereby acknowledged, it is agreed:

 

1.Restrictive Covenants.

 

As an inducement for Parent, Holdings and Buyer to enter into the Purchase
Agreement, for the protection of the goodwill of the Company, and as additional
consideration for the consideration to be paid under the Purchase Agreement, the
parties hereto agree as follows:

 

(a)Ancillary to the enforceable promises set forth herein, BCP agrees that for a
period of two years from and after the Closing Date, BCP shall not, and shall
cause its Affiliates not to, directly or indirectly:

 

(i)induce or attempt to induce any of the persons set forth on Schedule 1 hereto
(each, an “Executive” and, collectively, the “Executives”) or other executive
officer of the Company (as of the Closing) to leave the employ of the Company;
provided, however, that notwithstanding the promises and covenants within this
Section 1(a)(i), BCP shall not be precluded from (A) engaging in general
solicitations or advertising for personnel, including advertisements and
searches conducted by a headhunter agency, provided that such solicitation,
advertising or searches are not specifically directed at any such employees of
the Company; and (B) subject to Section 1(a)(ii), hiring any such person who
contacts BCP or its Affiliates in response to solicitations or advertising under
the foregoing clause (A);

 



1

 

 

(ii)hire any Executive who was employed by the Company at any time during the 12
month period prior to the Closing; or

 

(iii)induce or attempt to induce any Person that is, to BCP’s knowledge, a
Customer, supplier or material business relation of the Company (including any
Person that, to BCP’s knowledge, was a Customer, supplier or other material
business relation of the Company at any time during the 12 month period
immediately prior to the Closing) to cease doing business with the Company.

 

(b)From and after the date hereof, each party hereto agrees that it will not,
and will direct its Affiliates not to, knowingly make, publish or communicate to
any Person any oral or written statement that disparages or places the other
party hereto in respect thereof in a false light, except in connection with a
legal proceeding, legal process or if such party is otherwise required by Law to
cooperate with, or is responding to a request from, a Governmental Entity or
self-regulatory authority; provided, however, that nothing in this Section 1(b)
shall prohibit any of the parties hereto or their Affiliates or any parties to
the Purchase Agreement or any of the agreements entered into in connection
therewith from defending against claims, or enforcing their rights, under this
Agreement, the Purchase Agreement or any of the other agreements entered in
connection therewith.

 

(c)From and after the date hereof, except to the extent consented to by Parent,
Holdings, Buyer or the Company, BCP shall keep confidential (except as may be
disclosed to its Affiliates, directors, officers, partners, employees, agents,
consultants, financing sources, investors (including direct and indirect limited
partners or investors), vehicles, managed accounts, attorneys, accountants,
financial advisors or other representatives (collectively, “Representatives”))
and not use or disclose, and shall direct its Representatives to keep
confidential and to not use or disclose, any and all Proprietary Information
relating directly to the Company that remains in BCP’s possession after the
Closing. The foregoing will not preclude BCP and its Representatives from
(i) disclosing such Proprietary Information without liability hereunder if
compelled or requested to disclose the same by legal, judicial or administrative
process or by other requirements of Law (including, without limitation, by oral
questions, interrogatories, requests for information or documents in legal,
administrative, arbitration or other formal proceedings, subpoena, civil
investigative demand or other similar process, including but not limited to an
audit or examination by a regulator, bank examiner or self-regulatory
organization) (subject to the following sentence), (ii) discussing or using such
Proprietary Information if the same hereafter is publically available (other
than as a result of a breach of this Section 1(c)); (iii) discussing or using
such Proprietary Information to the extent such information is acquired or made
available to BCP or its Representatives by a Person that is not, to BCP’s
reasonable belief, subject to an obligation of confidentiality to the Company or
any Person (other than BCP and its Representatives) with respect to such
information; or (iv) using such Proprietary Information in connection with its
ownership of Equity Interests of the Buyer Group. If BCP or its Affiliates or
their Representatives is requested or required (by oral questions,
interrogatories, requests for information or documents in legal, administrative,
arbitration or other formal proceedings, subpoena, civil investigative demand or
other similar process, including but not limited to an audit or examination by a
regulator, bank examiner or self-regulatory organization) to disclose any such
Proprietary Information, BCP shall, to the extent legally permissible, promptly
notify Buyer Group of any such request or requirement so that Buyer Group may
seek a protective order or other appropriate remedy (in each case, at Buyer
Group’s sole expense) and/or waive compliance with the provisions of this
Section 1(c). If based on the advice of counsel and in the absence of a
protective order or other remedy, BCP is required to disclose such information,
BCP, without any liability hereunder, may disclose that portion of such
information that it believes in good faith it is legally required to disclose.
Notwithstanding anything to the contrary contained herein, BCP shall not be
required to give any notice and shall have no liability hereunder to the extent
BCP or its Representatives is requested or required to disclose Proprietary
Information to the applicable regulatory or self-regulatory authorities having
supervisory jurisdiction over BCP or its Representatives, as applicable, during
the course of any regulatory audit or examination. BCP shall be liable to the
Company for the breach of this Section 1(c) by any of its Representatives.

 



2

 

 

(d)Notwithstanding anything herein to the contrary, nothing in this Section 1
shall in any way limit the activities of any Affiliate (including portfolio
companies) of BCP or its Affiliates (or any investment funds, vehicles or
companies managed by Seller or its Affiliates) who are not in receipt of or
otherwise provided any Proprietary Information; provided, however, that the
foregoing shall not apply to the extent any Affiliate (including portfolio
companies) of BCP or its Affiliates is acting at the specific instruction of a
Person in possession of Proprietary Information who is using such Proprietary
Information in making such instruction. For avoidance of doubt, no such
Affiliate shall be deemed to be “in receipt or otherwise provided any
Proprietary Information” solely as a result of a Representative of BCP or its
Affiliates (or any investment funds, vehicles or companies managed by BCP or its
Affiliates) who is in possession of Proprietary Information also being an
officer, director or other agent of such portfolio company.

 

2.Remedies.

 

In the event of a breach of any covenant set forth in Section 1 of this
Agreement, the non-breaching party may be entitled to have the following rights
and remedies, each of which rights and remedies shall be independent of the
others and severally enforceable, and each of which is in addition to, and not
in lieu of, any other rights and remedies available to the non-breaching party
at law or in equity:

 

(a)the right and remedy to have the provisions of Section 1 specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of such provisions may cause irreparable injury to the
non-breaching party and that money damages may not provide an adequate remedy to
the non-breaching party; and

 

(b)the right to seek damages resulting from a breach of the provisions of
Section 1; and

 



(c)the right to immediate injunctive relief, either by temporary or permanent
injunction to prevent such a breach.

 



3

 

 

3.Tolling of Restriction.

 

If BCP is found to have violated any of the provisions of Section 1, BCP agrees
that the restrictive period of each covenant so violated shall be extended by a
period of time equal to the period of such violation by BCP. It is the intent of
this paragraph that the running of the restrictive period of any covenant shall
be tolled during any period of violation of such covenants so that the Company
may obtain the full and reasonable protection for which it contracted and so
that BCP may not profit by any breach of such covenants.

 

4.Successors and Assigns; Third Party Beneficiaries.

 

This Agreement will be binding upon the parties hereto and will inure to the
benefit of the parties hereto and their successors and permitted assigns. The
parties hereto expressly agree that Buyer is an intended third party beneficiary
of this Agreement.

 

5.Governing Law; Jurisdiction; Venue.

 

The Laws of the State of Delaware shall govern (a) all claims or matters related
to or arising from this Agreement and (b) any questions concerning the
construction, interpretation, validity and enforceability of this Agreement, and
the performance of the obligations imposed by this Agreement, in each case
without giving effect to any choice-of-law or conflict-of-law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the Law of any jurisdiction other than the State
of Delaware. Each party to this Agreement hereby IRREVOCABLY waives all rights
to trial by jury in any action, suit or Proceeding brought to resolve any
dispute between or among any of the parties (whether arising in contract, tort
or otherwise) arising out of, connected with, related or incidental to this
Agreement, the transactions contemplated hereby and/or the relationships
established among the parties hereunder. THE PARTIES HERETO FURTHER WARRANT AND
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. Each of the Parties submits to the exclusive
jurisdiction of a state or federal court sitting in the State of Delaware,
County of New Castle. Nothing in this Section 4, however, shall affect the right
of any party to serve legal process in any other manner permitted by Law or at
equity. Each party hereto agrees that a final judgment in any Proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by Law or at equity.

 

6.Remedies.

 

In the event that BCP actually violates any of the provisions set forth herein,
BCP acknowledges that Buyer will suffer immediate and irreparable harm which
cannot be accurately calculated in monetary damages. Consequently, BCP
acknowledges and agrees that in the event BCP actually violates any of the
provisions set forth herein, in addition to any other remedy to which Buyer may
be entitled, Buyer shall be entitled to immediate injunctive relief, either by
temporary or permanent injunction, solely to the extent necessary to prevent
such a violation and may seek any other legal or equitable relief to which it
may be entitled. The parties hereto agree that the bond to be posted if any
injunction is sought in connection with this Agreement shall not exceed
$1,000.00. The pursuit of one remedy at any time will not be deemed an election
of remedies or waiver of the right to pursue any other remedy.

 



4

 

 

7.Severability.

 

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Law, but if any provision
of this Agreement or the application of any such provision to any Person or
circumstance shall be held to be prohibited by or invalid, illegal or
unenforceable under applicable Law in any respect by a court of competent
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or the remaining provisions of this Agreement.
Furthermore, in lieu of such illegal, invalid or unenforceable provision, such
court of competent jurisdiction shall add as a part of this Agreement a legal,
valid and enforceable provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible.

 

8.Counterparts; Electronic Delivery.

 

This Agreement may be executed and delivered in one or more counterparts and by
fax or email, each of which shall be deemed an original and all of which shall
be considered one and the same agreement. Neither party shall raise the use of a
fax machine or email to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a fax
machine or email as a defense to the formation or enforceability of this
Agreement and each party forever waives any such defense.

 

9.Section Headings; Construction.

 

The headings of sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

 

10.Assignment.

 

Neither this Agreement nor any right, remedy, obligation or liability arising
hereunder or by reason hereof may be assigned by any party without the prior
written consent of the other party hereto.

 

11.Amendment and Waiver.

 

No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by Atlas and BCP. No waiver of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
the party against which such waiver is to be enforced. No waiver by any party
hereto of any default, breach of representation or warranty or breach of
covenant hereunder, whether intentional or not, shall be deemed to extend to any
other, prior or subsequent default or breach or affect in any way any rights
arising by virtue of any other, prior or subsequent such occurrence.

 

12.Notices.

 

All notices, demands, requests, instructions, claims, consents, waivers and
other communications to be given or delivered under or by reason of the
provisions of this Agreement shall be in writing and shall be deemed to have
been given (a) when personally delivered (or, if delivery is refused, upon
presentment), received by fax or email (with hard copy to follow) prior to 5:00
p.m. Central Time on a Business Day or delivery by reputable overnight express
courier (charges prepaid) or (b) three (3) days following mailing by certified
or registered mail, postage prepaid and return receipt requested. Unless another
address is specified in writing, notices, demands and communications to the
Company shall be sent to the addresses indicated below:

 



5

 

 

  If to the Company:         Atlas Technical Consultants, Inc.     13215 Bee
Cave Parkway     Bldg. B, Suite 230     Austin, Texas 78738     Attention: L.
Joseph Boyer     Email: joe.boyer@atlastechnical.us           with a copy to:  
        Kirkland & Ellis LLP     609 Main Street     Houston, Texas 77002    
Attn: William J. Benitez, P.C.       Kyle M. Watson     Fax: (713) 836-3601    
Email: william.benitez@kirkland.com       kyle.watson@kirkland.com         If to
BCP:         Atlas Technical Consultants SPV, LLC,     Arrow Environmental SPV,
LLC     c/o Bernhard Capital Partners     400 Convention St., Suite 1010    
Baton Rouge, Louisiana 70802     Attn: Mark Spender       Christopher Dillon    
  Lucie Kantrow     Fax: (225) 454-6957     Email: mark@bernhardcapital.com    
  chris@bernhardcapital.com       lucie@bernhardcapital.com           and      
    Kirkland & Ellis LLP     609 Main Street     Houston, Texas 77002     Attn:
William J. Benitez, P.C.       Kyle M. Watson     Fax: (713) 836-3601     Email:
william.benitez@kirkland.com       kyle.watson@kirkland.com

 



6

 

 

 



13.Attorneys’ Fees; Costs.

 

Each party hereto will be responsible for its own expenses, fees and costs in
connection with this Agreement or the enforcement of the terms hereto, including
any attorneys’ fees incurred in enforcing or commencing to enforce the
provisions of this Agreement.

 

14.Entire Agreement.

 

This Agreement and the agreements and documents referred to herein contain the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
whether written or oral, relating to such subject matter in any way. The parties
have voluntarily agreed to define their rights, liabilities and obligations with
respect to the transactions contemplated hereby exclusively in the express terms
and provisions of this Agreement, and the parties expressly disclaim that they
are owed any duties or are entitled to any remedies not expressly set forth in
this Agreement. Furthermore, this Agreement embodies the justifiable
expectations of sophisticated parties derived from arm’s-length negotiations
neither party has any special relationship with another Person that would
justify any expectation beyond that of an ordinary arm’s-length transaction.

 

[Remainder of this page is intentionally blank. Signature page follows.]

 

7

 

 

IN WITNESS WHEREOF, the undersigned parties have executed and delivered this
Agreement as of the date first written above.

 

  HOLDINGS       ATLAS TC HOLDINGS LLC       By: /s/ Stephen M. Kadenacy   Name:
Stephen M. Kadenacy   Title: Chief Executive Officer

 



Signature Page to Restrictive Covenant Agreement

 



 

 

 

  BCP:         ATLAS TECHNICAL CONSULTANTS SPV, LLC         By: /s/ Chris Dillon
  Name: Chris Dillon   Title: Authorized Person

 



Signature Page to Restrictive Covenant Agreement

 



 

 

 

 

ARROW ENVIRONMENTAL SPV, LLC         By: /s/ Mark D. Spender   Name: Mark D.
Spender   Title: Vice President

 



Signature Page to Restrictive Covenant Agreement

 



 

 

Schedule 1

 

Executives

 

1.

L. Joe Boyer 2. Walter Powell 3. Bobby Toups 4. Magshoud Tahmoressi 5. Gary
Cappa 6. Buddy Gratton 7. Paul Grillo 8. Rob Comey 9. David Miller 10. Eric
Steinmann 11. Jim Backman 12. Charlie Brice 13. David Cram 14. Brad Tanberg 15.
Daniel King 16. Jeremy Presley 17. Jay Dorst 18. Jim Powers 19. Mike Ballard 20.
John Kirshbaum 21. Bill Ulmer

 

 





Schedule 1 to Restrictive Covenant Agreement



 







 

